(370)     It appeared that he had been arrested by one of his creditors and entered into bond with security to keep within the prison bounds, which bond was returned to the County Court. A second creditor arrested him while in the bounds and he was put into close prison, remained there upwards of twenty days, gave notice to each of his creditors pursuant to the statute, and prayed to be discharged generally (upon taking the insolvent oath) from the prison, and the prison bounds. This was objected to by the attorney of the first creditor.
The opinion of the Supreme Court is required, whether the judge could permit the said Huntington to go at large on his taking the oath, so as not to subject his security for the bounds to the debt of the first creditor. *Page 271 
When a defendant in execution within the prison rules is afterwards thrown into prison by another creditor, the defendant then has a right to be discharged from the walls of the prison under the insolvent laws. And when discharged, it is for him to determine whether his bond has become vacated by such discharge; he then is at liberty to act in the same way as he was before his imprisonment. The Court cannot in such case restrain him from breaking the bounds, nor will it advise him of the effect which breaking the bounds will have in subjecting his securities. It is not competent for the Court to pass any judicial determination upon the rights of creditors, who are not before it, in a shape where the validity of the bond can come in question.
In this opinion Hall, Daniel and Ruffin, Judges, concurred.
(371)